Ford, Judge:
The above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United _ States that the items marked “A” and initialed GKY (Examiner’s Initials) by George K. Yamauchi (Examiner’s name) on the invoices covered by the above protest and assessed with duty at 1.2⅜ per pound under Tariff Item 646.80, in fact consist of deck spikes composed of iron, not having heads of non-ferrous metals, of one piece construction made of round wire one inch or more in length and .065", or more in diameter.
IT IS FURTHER CLAIMED that said deck spikes are classifiable at .20 per pound under Item 646.26 of the Tariff Schedules of the United States.
IT IS FURTHER STIPULATED AND AGREED that this protest be submitted on this stipulation, being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation, we find and hold that the merchandise marked “A” and initialed on the invoice by the designated examiner consists of deck spikes composed of iron, not having heads of nonferrous metals, of one piece construction made of round wire 1 inch or more in length and 0.065 inch or more in diameter. Therefore, the claim in the protest that said merchandise is properly dutiable at the rate of 0.2 cent per pound under the provisions of item 646.26, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.